Citation Nr: 1743520	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  13-33 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for a dental disability, including residuals of gum surgery, for compensation and treatment purposes.

2. Entitlement to an initial compensable rating for bilateral hearing loss.

3. Entitlement to an initial compensable rating for herpes simplex virus type II (HSVII). 

4. Entitlement to an initial rating in excess of 20 percent for lumbar strain (low back disability).

5. Entitlement to an initial rating in excess of 30 percent for generalized anxiety disorder, panic attacks with agoraphobia, and attention deficit disorder (psychiatric disabilities) prior to June 20, 2012, in excess of 50 percent from June 20, 2012 to December 27, 2012, and in excess of 30 percent thereafter.

6. Entitlement to special monthly compensation (SMC) at the housebound rate pursuant to 38 U.S.C.A. §§ 1114(s)(1).


REPRESENTATION

Appellant represented by:	Anthony Rosacci, Attorney-at-Law


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from May 2007 to May 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which, in pertinent part, denied service connection for residuals of gum surgery and awarded service connection for HSVII with a noncompensable rating; a low back disability with a 20 percent rating; anxiety with a 30 percent rating; and bilateral hearing loss with a noncompensable rating.

The Veteran requested a Travel Board hearing in his October 2013 VA Form 9.  However, in January 2014, the Veteran withdrew his request for a hearing.

In an August 2013 rating decision, during the pendency of the present appeal, the RO increased the rating for anxiety from to 50 percent from June 20, 2012, to December 27, 2012, and assigned a 30 percent rating thereafter.  Because less than the maximum available benefit for a schedular rating was awarded, the claim remains before the Board.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35 (1993).

A claim for service connection for a dental disorder is also considered to be a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302 (1993).  Thus, in the current case, adjudication of the Veteran's claim for service connection must also include consideration of service connection for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.  Douglas v. Derwinski, 2 Vet. App. 435 (1992) (Board is required to consider a Veteran's claim under all applicable provisions of law and regulation whether or not the claimant specifically raises the applicable provision); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Therefore, the issue on appeal has been recharacterized as reflected on the title page.

In January 2016, the Veteran executed a new power-of-attorney in favor of Anthony Rosacci, Attorney-at-law, which effectively revoked the prior representation by Veterans of Foreign Wars of the United States (VFW).

The issue of entitlement to service connection for a traumatic brain injury (TBI) has been raised by the record in a June 2016 VA treatment record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of entitlement to an initial rating in excess of 20 percent for a low back disability and an initial rating in excess of 50 percent for psychiatric disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran underwent gum surgery during service due to periodontal disease; he did not incur dental trauma during service and does not have currently diagnosed dental disability for VA compensation purposes.

2. The Veteran is eligible for Class IV VA outpatient dental treatment based on a combined schedular 100 percent rating.

3. On VA audiological testing in February 2011, March 2011, and June 2012, the Veteran's hearing acuity was level I in the right and left ears.

4. For the entire period on appeal, the Veteran's HSVII has been manifested by regular outbreaks of lesions in the genital area and has required the constant use of systemic therapy in the form of oral anti-suppressive medication.  

5.  For the entire period on appeal, the Veteran's psychiatric disability symptoms most nearly approximated occupational and social impairment with reduced reliability and productivity.

6.  For the entire period on appeal, the Veteran was incapable of obtaining and maintaining substantially gainful employment due to his service-connected psychiatric disabilities, and he had additional service-connected disabilities independently ratable at 60 percent or more.


CONCLUSIONS OF LAW

1. The criteria for service connection for a dental disability, including residuals of gum surgery, for VA compensation purposes have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304, 4.150 (2016).

2. The criteria for entitlement to Class IV VA outpatient dental treatment have been met. 38 U.S.C.A. § 1712 (West 2014); 38 C.F.R. § 17.161(h) (2016).

3. The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2016).

4. The criteria for an initial 60 percent disability rating for service-connected HSVII, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.118, DC 7820-7806 (2016).

5. The criteria for an initial 50 percent disability rating for psychiatric disabilities have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.130, DC 9400 (2016).

6. For the entire period on appeal, the criteria for SMC at the housebound rate are met.  38 U.S.C.A. §§ 1114(s), 5101, 5103, 5103A, 5107, 5121 (West 2014); 38 C.F.R. § 3.350 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

The record reflects that VA-generated evidence has been added to the claims file since the PTSD claim was last adjudicated in an August 2013 Statement of the Case (SOC).  In this regard, an August 2014 VA psychiatric examination report and new VA treatment records have been added to the claims file since August 2013.  However, a supplemental statement of the case (SSOC) was not issued with consideration of this new VA-generated evidence.  While 38 U.S.C.A. § 7105(e) provides an automatic waiver of initial AOJ review if a veteran submits evidence to the AOJ or the Board with, or after submission of, a Substantive Appeal, this provision is only applicable to cases where the Substantive Appeal was filed on or after February 2, 2013 (applicable here), but does not apply to VA-generated evidence, such as VA examination reports or VA treatment records.  38 U.S.C.A. 
§ 7105(e). There is no indication that the Veteran has specifically waived initial AOJ adjudication of the VA-generated evidence that has been added to the claims file since August 2013.  However, given the favorable outcome as to the issues entitlement to increased initial ratings for HSVII and psychiatric disabilities, entitlement to SMC at the house bound rate, and entitlement to service connection for a dental disability for VA outpatient treatment purposes, no prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Moreover, the Board finds the VA-generated evidence received since the August 2013 SOC immaterial to the claim for a compensable initial rating for bilateral hearing loss, as the evidence does not contain any audiometric results which are necessary to decide the claim.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Similarly, the newly-generated VA medical evidence is not relevant to the claim for dental disability for compensation purposes, as none of the records show any indication of in-service dental trauma or a current dental disability in accordance with VA compensation standards.  Therefore, no prejudice to the Veteran could result from any of the claims being decided herein.

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease incurred in service.  38 C.F.R. 
§ 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Claim for Residuals of Gum Surgery - Analysis

The Veteran seeks service connection for residuals of gum surgery.  He claims that he has current disabilities that are related to or caused by gum surgery completed during service.  

The medical evidence confirms that the Veteran underwent gum surgery during service due to periodontal disease.  See October 2009 service treatment records.

In conjunction with his claim, he was afforded a VA dental examination in March 2011.  He reported that his gums were extremely sensitive and often caused pain, as well as difficulty opening the mouth.  In addition, he reported that the right side of his jaw had a frequent very loud "pop" when opening the mouth to eat.  The VA examiner noted that the Veteran had loss of teeth due to periodontal disease, including loss of masticatory surface that cannot be restored by suitable prosthesis.  Examination of the mandible and maxilla was within normal limits, and the dental condition did not cause any difficulty with speech.  The Veteran reported weakness, with major functional impact, after repetitive left lateral excursion.  The VA examiner diagnosed the Veteran with gingival recession, with gum recession, moderate inflammation, and pain.  There was no loss of teeth due to loss of substance of the body of maxilla or the body of mandible.

Under current VA regulations, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment or loss of the mandible, loss of a portion of the ramus, loss of the coronoid process, loss of the hard palate and impairment or loss of a portion of the maxilla. 

Compensation is available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, but not periodontal disease.  Otherwise, a Veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161; Simington v. West, 11 Vet. App. 41, 44 (noting the distinction between replaceable missing teeth which can be service connected for treatment purposes only and teeth lost "as a result of 'loss of substance of body of maxilla and mandible' which can be assigned ratings anywhere from zero to 100 percent for compensation purposes"). 

On review, the Board finds that service connection for a dental disorder is not warranted.  The Veteran currently is diagnosed with gingival recession, with gum recession, moderate inflammation, and pain.  This gum or periodontal disease with associated symptoms is not considered a dental disorder for which VA compensation benefits are payable.  

Compensation for a dental disability is warranted only when due to trauma with resultant loss, malunion, or limited motion of the mandible, maxilla, ramus, condyloid process, or hard palate, or loss of substance of the maxilla or mandible. 

The Veteran does not contend, nor does the record indicate, that he experienced any dental trauma in service.  VA's General Counsel held that dental treatment of teeth, even extractions and gum surgery due to periodontal disease, during service does not constitute dental trauma.  See VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability . . . in the absence of a proof of present disability there can be no claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Unfortunately, the Veteran's dental evidence of record does not support a grant of service connection for a dental disability for compensation purposes.

Again, compensation is specifically not warranted for replaceable missing teeth to include those extracted during service or periodontal disease.  As such, the claim seeking compensation for residuals of the in-service gum surgery is precluded by regulation and must therefore be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Nonetheless, as noted above, the claim for entitlement to service connection for a dental disorder for disability compensation is also considered a claim for entitlement to service connection for a dental disorder for purposes of VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302 (1993).  In this regard, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment.

Several categories of eligibility exist for VA outpatient dental treatment.  Veterans whose service-connected disabilities are rated at 100 percent by schedular rating or who are entitled to the 100 percent rating by reason of individual employability have Class IV eligibility for VA outpatient dental treatment.  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.  

As discussed below, the Board's decisions herein resulted in a combined 100 percent schedular rating.  Therefore, the Veteran meets the requirements of Class IV eligibility for VA outpatient dental treatment 38 C.F.R. § 17.161(h).  For these reasons, service connection for a dental disability for purposes of outpatient dental treatment only is granted.


Increased Initial Ratings - Laws and Regulations

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Staged ratings are appropriate for any initial rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Increased Initial Rating Claim for Bilateral Hearing Loss - Analysis

The Veteran is in receipt of a noncompensable initial rating for bilateral hearing loss.  The Veteran generally alleges that he is entitled to a compensable rating for bilateral hearing loss for the entire period on appeal

Hearing loss is evaluated under 38 C.F.R. §§ 4.85, 4.86, DC 6100, Tables VI, VIA, and VII of VA's rating schedule.  The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist, including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the pure tone threshold average, which is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz divided by four.  38 C.F.R. § 4.85.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

There are certain exceptional patterns of hearing impairment.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be determined from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear is evaluated separately.  38 C.F.R. § 4.86.

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court of Appeals for Veterans Claims (Court) held that, in addition to providing objective test results, a VA audiological examination report must address the functional effects caused by a hearing disability because an extraschedular rating under 38 C.F.R. § 3.321(b) "does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted."  The Court also noted that VA's policy requiring VA audiologists to describe the effect of a hearing disability on occupational functioning and daily activities facilitates extraschedular determinations by requiring VA audiologists to provide such information.  Martinak, 21 Vet. App. at 455.





During a service audiological evaluation in June 2008, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
15
60
LEFT
15
5
0
20
55

No speech discrimination testing was performed.  Federal regulations require that an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85(a).  Therefore, this evaluation is inadequate for rating purposes.  The results are not probative.

During a service audiological evaluation in February 2011, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
10
55
LEFT
5
5
0
10
50

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 percent in the left ear.  

Using Table VI, the Veteran's February 2011 examination results revealed Level I hearing loss in both the right and left ears.  Combining these levels according to Table VII results in a noncompensable rating.  






On the authorized audiological evaluation in March 2011, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
10
40
LEFT
15
5
5
10
45

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 percent in the left ear.

Using Table VI, the Veteran's March 2011 examination results revealed Level I hearing loss in both the right and left ears.  Combining these levels according to Table VII results in a noncompensable rating.  

On the authorized audiological evaluation in June 2012, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
10
55
LEFT
5
5
10
10
50

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 92 percent in the left ear.  The Veteran stated that the hearing loss made it very difficult for him to have a normal conversation.  He was frustrated when he could not hear.  He also had difficulty hearing class lectures.  

Using Table VI, the Veteran's June 2012 examination results revealed Level I hearing loss in both the right and left ears.  Combining these levels according to Table VII results in a noncompensable rating.  

The Board emphasizes that schedular disability ratings for bilateral hearing loss are derived by a mechanical application of the Rating Schedule.  Lendenmann, 3 Vet. App. at 349.  Based on the above-noted audiometric results, the weight of the competent and probative evidence is against the appeal for a compensable initial rating for bilateral hearing loss.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Finally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Increased Initial Rating Claim for HSVII - Analysis

The Veteran is in receipt of a noncompensable initial rating for HSVII under 38 C.F.R. § 4.118, DC 7820, applicable to infections of the skin not listed elsewhere (including bacterial, fungal, viral, treponemal, and parasitic diseases).  He contends that a higher rating is warranted for the entire period on appeal.

DC 7820 directs that the disability should be rated as disfigurement of the head, face, or neck (DC 7800), scars (DCs 7801-7805), or dermatitis (DC 7806), depending upon the predominant disability.  As the Veteran's HSVII does not involve the head, face, or neck and is not a scar, DCs 7800-7805 are not applicable.  

Thus, the Board will consider the appropriate rating for HSVII under DC 7806, applicable to dermatitis.  DC 7806 states that dermatitis or eczema that involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, is rated 10 percent disabling.  38 C.F.R. § 4.118, DC 7806.

A 30 percent rating is warranted under DC 7806 for dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Id. 

A 60 percent rating is warranted for dermatitis or eczema that involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  Id.

Turning to the evidence, the Veteran was afforded a VA examination in April 2011.  He had intermittent herpes outbreaks.  He was on chronic systemic treatment, which suppressed the symptoms.  His activities of daily living were not affected.  The Veteran declined to have a genital examination.

The Veteran was afforded a June 2012 VA examination.  The Veteran's HSVII had been treated with constant or near-constant oral medication.  The infection affected less than five percent of his total body area, and none of his exposed body area.

Based on the medical evidence that the Veteran's HSVII has been treated with constant or near-constant oral suppressive medication, the Board finds that a 60 percent disability rating for HSVII is warranted for the entire period on appeal.  For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's HSVII more nearly approximate the criteria under DC 7806 for a 60 percent disability rating for the entire period on appeal, which represents the maximum available rating under such code.  

Increased Initial Rating Claim for Psychiatric Disabilities - Analysis

The Veteran is also in receipt of a 30 percent initial rating for psychiatric disabilities prior to June 20, 2012, a 50 percent rating from June 20, 2012 to December 27, 2012, and a 30 percent rating thereafter.  The Veteran's psychiatric disabilities are rated under 38 C.F.R. § 4.130, DC 9411.  He contends that a higher rating is warranted for the entire period on appeal. 

All psychiatric disabilities are evaluated under a General Rating Formula for Mental Disorders.  Id.  Under such formula, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as de-pressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  Id.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  Id.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A total schedular rating of 100 percent under DC 9411 is warranted when the disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO initially certified the Veteran's appeal to the Board in December 2013; therefore, the claim is governed by DSM IV.  However, the amended regulations made no change to the symptomatology assigned to each of the disability ratings provided for in the General Rating Formula for Mental Disorders. 

The Board notes that the use of the GAF scale has been abandoned in the DSM 5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See Diagnostic and Statistical Manual for Mental Disorders, Fifth edition, p. 16 (2013).  However, this claim is governed by DSM-IV, and it was in use during portions of the appeal period when relevant medical entries of record were made.  Therefore, the GAF scores assigned remain relevant for consideration in this appeal. 

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth edition, p. 46 (1994).   Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  

When evaluating mental health disorders, the factors listed in the Rating Schedule are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; the analysis should not be limited solely to whether a veteran exhibited the symptoms listed in the Rating Schedule.  Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The lists of symptoms under the Rating Schedule are meant to be examples of symptoms that would warrant the disability evaluation, but are not meant to be exhaustive.  Id. 

Turning the evidence, the Veteran was afforded a VA examination in March 2011.  The Veteran was still in the military at the time of this examination.  He reported symptoms of excessive worry, restlessness, insomnia, and panic attacks.  The VA examiner described the symptoms as moderate.  The Veteran also reported increased isolation, decreased pursuit of recreational goals, and daytime fatigue.  He reported chronic sleep impairment.  The Veteran described his relationship with his wife and family as good.  He reported increased social isolation and avoidance of crowds.  During the examination, his affect and mood showed anxiety.  His concentration was impaired.  He had panic attacks once a week and had symptoms of suspiciousness, crying, and difficulty trusting others.  His judgment was impaired, but his memory and abstract thinking were normal.  A GAF score of 65 was assigned.  The VA examiner opined that the Veteran had difficulty performing activities of daily living, including an inability to establish and maintain effective work, school, or social relationships.  She stated that his psychiatric symptoms caused occupational and social impairment with occasional decreases in work efficiency and intermittent inability to perform occupational tasks, although generally functioning satisfactorily with routine behavior, self-care, and normal conversation.  

In a letter received in May 2012, the Veteran stated that his psychiatric symptoms included reduced productivity and reliability, a flattened affect, panic attacks more than once a week, difficulty understanding complex commands, impairment of shot and long term memory, disturbances of motivation and mood, and difficulty establishing and maintaining effective work and social relationships.  He stated that these symptoms hindered his ability to be gainfully employed.

The Veteran was afforded a VA examination in June 2012.  He was diagnosed with generalized anxiety disorder, panic attacks with agoraphobia, and attention deficit disorder.  The VA examiner opined that it was possible to differentiate between the symptoms of each diagnosis; however, the Board notes that the Veteran is in receipt of service connection for all of the diagnosed conditions.  The VA examiner opined that the Veteran's anxiety disorder was summarized as occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  The Veteran reported no violent or homicidal ideation or homicidal behavior.  His symptoms included anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, flattened affect, difficulty in understanding complex commands, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  

In June 2012, the Veteran's wife stated that his anxiety was getting worse.  She stated that they argued frequently and his patience was decreasing.  He would get frustrated and yell at their six month old child when he cried.  He did not want to leave home. When they went to see her family, the Veteran would sit in the corner and avoid interacting with anyone else.  

In an April 2013 addendum opinion, the June 2012 VA examiner stated that the Veteran's anxiety symptoms rendered him unable to secure and maintain substantially gainful employment.

An October 2013 VA treatment note indicated that the Veteran's anxiety had worsened since he was unable to complete his MBA program and provide for his family.  His fear of failure, being judged, public speaking, and blanking out led to him not complete the MBA.  He also noticed a desire to escape/leave when in groups or at the mall.  The treating psychiatrist stated that the Veteran's anxiety had worsened since August 2013.  The Veteran noticed early morning awakenings with anxiety and was more irritable.  He was more easy to anger, but not violent.  

In December 2013, the Veteran reported that he had been forced to drop out of school because of his increasing psychiatric symptoms.  He stated that he had been prescribed several new combinations of drugs which did not work, made his condition worse, or had severe side effects.  His wife was about to leave him and take their children due to his worsening symptoms.  He stated that he was unable to continue his studies or make it through an interview process for a job.

The Veteran was afforded an additional VA examination in August 2014.  He was diagnosed with generalized anxiety disorder, panic disorder, agoraphobia, and attention deficit hyperactivity disorder (ADHD).  The VA examiner opined that the Veteran's symptoms resulted in occupational and social impairment with reduced reliability and productivity.  The Veteran described his relationship with his wife of five years as "it comes and goes with my symptoms."  He reported that he had not worked since his last VA examination in June 2012.  He stated that he attempted to look for employment, but was unsuccessful.  He stated that he was called in for an interview once, but his anxiety (panic attacks) prevented him from having a successful interview.  He denied having current suicidal and homicidal ideations, and stated that he had not had such ideations since the June 2012 VA examination.  His psychiatric symptoms included depressed mood, anxiety, suspiciousness, near continuous panic affecting the ability to function, chronic sleep impairment, mild memory loss, flattened affect, difficulty in understanding complex commands, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  During the examination, the Veteran's eye contact was poor and he appeared to have difficulty with speech.  He would pause in the midst of his sentences as though he was searching for the right words.  However, his speech volume was appropriate and his thought process was logical and linear.  His thought content was appropriate to the questions asked, and there was no evidence of delusional or nonsensical thinking.

A June 2017 VA treatment note indicated that the Veteran's chronic pain interfered with his sleep and frequently caused him to be irritable.  He reported having a bachelor's degree in business.  He was unemployed.  His affect was appropriate and consistent with his mood, but with a restricted range.  His memory was within normal limits, and his mood was euthymic.  

After a review of all the evidence, both lay and medical, the Board finds that the Veteran's psychiatric disability symptoms most nearly approximated occupational and social impairment with reduced reliability and productivity for the entire period on appeal.  He has consistently reported having frequent panic attacks, difficulty trusting others, flattened affect, anxiety, depressed mood, suspiciousness, social isolation, avoidance of crowds, disturbances of motivation and mood, chronic sleep impairment, impaired concentration, impaired judgment, and an inability to establish and maintain effective relationships.  His other symptoms included difficulty understanding complex commands, impaired memory, impaired judgment, and increasing tendencies to isolate himself.  Moreover, in June 2012, the Veteran's wife stated that his relationship with her and his children was impaired by his increasing anxiety and irritability.  While he was able to complete his undergraduate degree, he was unable to complete the MBA program.  These manifestations result in reduced reliability and productivity.
In summary, the Board finds that the Veteran's psychiatric disability symptoms more nearly approximate the criteria under DC 9400 for a rating of 50 percent for the entire period on appeal.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, 4.3, 4.7, 4.130.

The question of whether a rating in excess of 50 percent for psychiatric disabilities is warranted is addressed in the Remand section, below.

Finally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Entitlement to SMC at the Housebound Rate

The Board must consider entitlement to SMC if raised by the rating issue on appeal. Akles v. Derwinski, 1 Vet. App. 118 (1991).

SMC is payable at the housebound rate where the claimant has a single service-connected disability rated as totally disabling and one or more distinct service-connected disabilities, which are independently ratable at 60 percent or more and involve different anatomical segments or bodily systems.  38 U.S.C.A. § 1114(s)(1); 38 C.F.R. § 3.350(i). 

Generally, benefits under 38 U.S.C.A. § 1114(s) are not available to a Veteran whose total disability rating is based on multiple disabilities, none of which is rated as 100 percent disabling.  However, a TDIU may satisfy the total rating element under 38 U.S.C.A. § 1114(s), but only when that award is predicated on a single disability, rather than on multiple service-connected disabilities.  Bradley v. Peake, 22 Vet. App. 280 (2008) (noting the circumstances under which a disorder, while rated less than 100 percent disabling, satisfies the requirement of service-connected disability rated as total the purposes of 38 U.S.C.A. § 1114(s)).  Therefore, the Board will consider whether the Veteran is entitled to a TDIU based on a single disability, solely for the purpose of determining whether the Veteran is entitled to benefits under 38 U.S.C.A. § 1114(s).  

It is the established policy of VA that all veterans who are unable to secure and maintain substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15. 

The fact that a veteran is unemployed or has difficulty finding employment does not alone warrant assignment of a TDIU, as a high rating itself establishes that his disability makes it difficult for him to obtain and maintain employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Rather, the evidence must show that he is incapable "of performing the physical and mental acts required" to be employed.  Id. at 363.  Thus, the central question is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability, and not whether a veteran could find employment.  Id.  Consideration may be given to a veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran's DD-214 indicates that he served in the United States Marine Corps for four years.  While in service, he worked as a supply administration and operations specialist.

The March 2011 VA examiner opined that the Veteran had difficulty performing activities of daily living, including an inability to establish and maintain effective work, school, or social relationships.  The examiner stated that his psychiatric symptoms caused occupational and social impairment with occasional decreases in work efficiency and intermittent inability to perform occupational tasks.  The Veteran reported having daytime fatigue, chronic sleep impairment, and weekly panic attacks.

In a May 2012 letter, the Veteran stated that he had difficulty understanding complex commands, impaired memory, panic attacks more than once a week, and difficulty establishing and maintaining effective work and social relationships.  He stated that his psychiatric symptoms hindered his ability to be gainfully employed.

In an April 2013 addendum opinion, the June 2012 VA examiner opined that the Veteran's symptoms of panic attacks with agoraphobia and generalized anxiety disorder rendered him unable to secure and maintain substantially gainful employment.

An October 2013 VA treatment note indicates that the Veteran was unable to complete his MBA program due to symptoms of his psychiatric disorder.  

According to the August 2014 VA examination report, the Veteran reported looking for work, but his panic attacks prevented him interviewing successfully.  The VA examiner stated that the Veteran had near-continuous panic affecting his ability to function and difficulty in adapting to stressful circumstances, including work or a work like setting.  As noted, the examiner opined that the Veteran's psychiatric symptoms resulted in occupational and social impairment with reduced reliability and productivity.   

In an October 2014 decision, the Social Security Administration (SSA) determined that the Veteran was not disabled under SSA rules.  The disabilities considered included the Veteran's diagnosed left shoulder disability, migraines, panic attacks with agoraphobia, anxiety disorder, tinnitus, hearing loss, and ADHD.  SSA records indicate that the Veteran had completed four of more years of college as of 2013.

In February 2016, the Veteran stated that he had been unemployed since he was released from active service.

Based on the evidence, both lay and medical, the Board finds that the Veteran's service-connected psychiatric disabilities rendered him unable to obtain and maintain substantially gainful employment for the entire period on appeal.  His increasingly frequent panic attacks prevented him from successfully obtaining and maintaining substantially gainful employment, despite earning a college degree.  As he is entitled to a TDIU that is predicated on a single disability, the TDIU meets the criteria for a single service-connected disability rated as totally disabling for 38 U.S.C.A. § 1114(s) purposes.  In addition, the Veteran is in receipt of a 60 percent disability rating for HSVII for the entire period on appeal.  As the Veteran has a single service-connected disability rated as totally disabling for 38 U.S.C.A. 
§ 1114(s) purposes and a separate service-connected disability rated 60 percent, SMC at the housebound rate is granted, for the entire period on appeal.  38 U.S.C.A. § 1114(s)(1).

ORDER

Service connection for a dental disability, including residuals of gum graft surgery due to periodontal disease, for VA compensation purposes is denied.

Entitlement to Class IV VA outpatient dental treatment is granted.

Entitlement to an initial compensable rating for bilateral hearing loss is denied. 

For the entire period on appeal, a 60 percent rating, but no higher, for HSVII is granted, subject to the laws and regulations governing payment of monetary benefits.

For the entire period on appeal, a 50 percent rating for psychiatric disabilities is granted, subject to the laws and regulations governing payment of monetary benefits.

For the entire period on appeal, SMC at the housebound rate is granted, subject to the laws and regulations governing payment of monetary benefits.


REMAND

Further development is necessary prior to analyzing the remaining issues on appeal.

As explained above, VA-generated evidence has been added to the claims file since the remaining issues were last adjudicated by the AOJ in the August 2013 SOC and a SSOC was not issued with consideration of this new evidence and the Veteran has not specifically waived initial AOJ review.  The evidence which includes reference to the Veteran's low back and psychiatric disabilities must be considered in the first instance by the RO in a SSOC; a remand is required for that reason.  38 U.S.C.A. § 7105(e).

Additionally, a new psychiatric examination is needed.  The Veteran was afforded a VA examination in August 2014 to determine the nature and severity of his psychiatric disabilities.  Once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The August 2014 VA examiner stated that the Veteran did not have a TBI.  However, VA treatment records dated in June 2016 indicate that the Veteran had been diagnosed with a TBI.  Therefore, a remand is required to determine the current severity of the Veteran's psychiatric disabilities and clarify whether it is possible to differentiate between the symptoms of the service-connected psychiatric disabilities and the TBI.  

Similarly, a new examination of the back is needed.  The record reflects that the Veteran's most recent VA examination for a low back disability occurred in June 2012.  The fact that a VA examination is more than five years old is not a valid basis, unto itself, to provide the Veteran with another VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  In this case, however, the Veteran's January 2017 VA treatment records indicate that his low back disability symptoms require him to use a cane for ambulation.  This is evidence of possible worsening since the last VA examination.  Therefore, a new VA examination is needed to assist in determining the current severity of the Veteran's service-connected low back disability.  Snuffer, 10 Vet. App. at 400.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's relevant VA treatment records since June 2017.

2. Schedule the Veteran for a VA examination to determine the current severity of his service-connected psychiatric disabilities.  The examiner is requested to review all pertinent records associated with the claims file.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

In discussing the severity of the psychiatric disabilities, clarify whether it is possible to differentiate between the symptoms of the service-connected psychiatric disabilities and the TBI.  See June 2016 VA treatment note diagnosis of a TBI.  

A rationale should be given for all opinions and conclusions rendered.  

3. Schedule the Veteran for a VA examination to determine the current severity of his service-connected low back disability.  The examiner is requested to review all pertinent records associated with the claims file.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner shall test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, and specifically describe the point at which pain begins during range of motion testing and any additional functional limitations due to pain.

The examiner should also thoroughly describe any reported functional limitation during flare-ups, to include the portrayal of any functional limitation in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups, to the extent possible.

Also evaluate any associated objective neurologic abnormalities related to or caused by the low back disability, to include bilateral lower extremity radiculopathy.  The examiner should note the numerous diagnoses and lay reports of lumbar radiculopathy in the record.

A thorough explanation must be provided for all opinions rendered.

4. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


